? Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered May 23, 2008. The order, inter alia, denied the motion of respondent to vacate certain default orders.
*1487Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties and by the Law Guardian on September 11, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Centra, Green and Gorski, JJ.